DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, 14-17, 21, and 22 is/are rejected under 35 U.S.C. 102a as being anticipated by Penilla et al. (US 10,289,288).
Referring to Claim 1, Penilla teaches a system comprising:
a processor of a mobile device, configured to wirelessly request a control file, from a server (see col. 3, line 63 to col. 4, line 15 which shows a user pre-setting the setting which is the requesting and the pre-setting can be made remotely on a server), defining a plurality of available vehicle controls (see col. 3, lines 33-45 which shows examples of vehicle controls that be accessed by a user such as electronics and seat adjustments), in response to requesting a hailed vehicle via the mobile device (see col. 4, lines 42-55 which shows that a ride share or a taxi can be requested and privileges for a short duration); 
receive the control file from the server (see col. 5, lines 50-57 which shows the interface provided from the server) and populate a mobile device interface based on the 
receive selection of one of the vehicle controls via the mobile device interface (see fig. 23C which shows the user controlling the device using the interface);
configure a vehicle function call, defined in accordance with the vehicle control in the control file, and transmit the configured vehicle function call to a vehicle (see col. 51, lines 26-43 which shows an example of how a user inputs a command and the command is transmitted to the vehicle in order to be executed to the users liking).
Referring to Claim 12, Penilla teaches a method comprising:
populating an interface of a mobile device (see col. 40, lines 19-30 which shows the ability to populate a mobile device) with a plurality of vehicle controls obtained from a control file received by the mobile device from a server (see col. 3, line 63 to col. 4, line 15 which shows a user pre-setting the setting which is the requesting and the pre-setting can be made remotely on a server), in response to requesting the vehicle as a hailed vehicle (see col. 4, lines 42-55 which shows that a ride share or a taxi can be requested and privileges for a short duration);
accessing the control file to obtain a vehicle command for one of the vehicle controls selected from the interface (see fig. 23C which shows the user controlling the device using the interface); and
sending the obtained command from the mobile device to a vehicle for which the vehicle command is predefined (see col. 51, lines 26-43 which shows an example of how a user inputs a command and the command is transmitted to the vehicle in order to be executed to the users liking).

Referring to Claim 3, Penilla also teaches the control file requested from and received from a server remote from the mobile device (see col. 3, line 63 to col. 4, line 15 which shows a user pre-setting the setting which is the requesting and the pre-setting can be made remotely on a server), and providing ride-hailing request-handling functionality (see col. 4, lines 42-55 which shows that a ride share or a taxi can be requested and privileges for a short duration).
Referring to Claim 4, Penilla also teaches present a configurable aspect of the selected vehicle control, the configurable aspect defined in the control file (see col. 3, lines 33-45 noting the pre-configuration).
Referring to Claim 5, Penilla also teaches configuring the vehicle function call to reflect a user-designated value for the configurable aspect (see col. 23, lines 21-30 noting the memory number can be a user designated value).
Referring to Claim 6, Penilla also teaches the configurable aspect including a value within a bounded range defined in the control file, the bounded range being predefined as a range that is less than a possible unbounded range for the vehicle control (see col. 26, lines 41-47 noting a subset of settings that has restrictions as to what a user can control as opposed to a super set).
Referring to Claim 7, Penilla also teaches the configurable state including an on/off state (see col. 21, lines 7-21).
Referring to Claim 9, Penilla also teaches the request specifically identifying the hailed vehicle, responsive to receiving a specific identification of the hailed vehicle following requesting the hailed vehicle (see col. 4, lines 53-55 noting the privileges for the short duration).

Referring to Claim 11, Penilla also teaches sending a key from the mobile device to the vehicle with the request (see col. 23, lines 21-30 noting the user input for login authorization), the key verifiable by the hailed vehicle and received from a remote server responsive to requesting the hailed vehicle (see col. 4, lines 53-55 noting the privileges for the short duration regarding hailed vehicles and col. 23, lines 54-60 noting validating login).
	Referring to Claim 14, Penilla also teaches the control file received from a server providing ride-hailing request-handling functionality (see col. 3, line 63 to col. 4, line 15 noting server use for public transportation which can also be hailed).
Referring to Claim 15, Penilla also teaches the control file is received from the vehicle in response to a request from the mobile device issued to the vehicle in response to the vehicle entering direct communication-range of the mobile device (see col. 8, lines 20-36 noting the ability to sense a device proximity and signal strength).
Referring to Claim 16, Penilla also teaches receiving a verification key, verifiable by the vehicle, from a server providing ride-hailing request-handling functionality (see col. 4, lines 42-55 which shows that a ride share or a taxi can be requested and 
Referring to Claim 17, Penilla also teaches providing a configurable parameter associated with the vehicle command, on the mobile device interface, responsive to the selection of the vehicle control; receiving a user-defined setting of the configurable parameter via the mobile device interface; and configuring the vehicle command in accordance with the user-defined setting, in a manner defined by the control file (see fig. 23C which shows the user selecting a control on the display, a configuration set by the user regarding seat position, and the control setting the vehicle according to the user defined settings).
	Referring to Claims 21 and 22, Penilla also teaches the vehicle controls including infotainment controls (see all options for controls in fig. 22 which include both information and entertainment).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-12, 14-17, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive.

The applicant argued that Penilla does not teach requesting the file in response to “requesting a hailed vehicle via the mobile device”. First of all, the claim limitation as worded does not necessarily state that the mobile device or user is actually hailing the vehicle. Requesting a hailed vehicle can also mean requesting access to the vehicle after it has been hailed, which Penilla teaches.
Second of all, the cited passage of Penilla (col. 4, lines 42-55) clearly shows at least two examples of hailed vehicles including ride share cars and taxis. Knowing from the passage that the user is gaining access to a taxi or ride share car’s vehicle control would mean that it is inherent that the vehicle has been hailed beforehand. It is very commonly known in the art to hail a taxi by calling a taxi company using a mobile device in order to request a taxi. It is also very well known in the art that a ride share car is hailed by a user requesting the vehicle using an app on the mobile device. Both of these methods are very well known methods in the art of “requesting a hailed vehicle via the 
Regarding Claims 11 and 16, the newly cited passage (col. 23, lines 21-30) shows a user using a fob, eye scan, thumb print, or manual login to access the vehicle. All of those examples can be construed as the verification key.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648